          Case 1:21-cv-01581-VM Document 19 Filed 07/27/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X                                          7/27/2021
42WEST LLC,                           :
                                      :
                      Plaintiff,      :
                                      :     21 Civ. 1581 (VM)
     - against -                      :
                                      :           ORDER
ALEXANDER S. GOULD,                   :
                                      :
                      Defendant.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

        A Complaint in the above captioned matter was filed on February
22, 2021. (Dkt. No. 1.) Defendant filed an Answer to the Complaint on
June 15, 2021. (Dkt. No. 16.) The Court referred the matter to mediation
on June 16, 2021. (Dkt. No. 17.) The Court has since received notice
that a mediation conference failed to resolve the matter.
        Accordingly, the parties are hereby directed to submit a joint
letter, within thirty (30) days of the date of this Order, addressing
the following in separate paragraphs: (1) a brief description of the
case,    including    the   factual   and    legal   bases    for    the   claim(s)   and
defense(s);     (2)   any    contemplated      motions;      (3)    the    prospect   for
settlement; and (4) whether the parties consent to proceed for all
purposes before the Magistrate Judge designated for this action. The
parties are also directed to submit a completed Case Management Plan
that provides that discovery is to be completed within four months unless
otherwise permitted by the Court. A model Case Management Plan is
available on the Court’s website: https://nysd.uscourts.gov/hon-victor-
marrero.
        Submissions   must   be   made   in    accordance     with    Judge    Marrero’s
Emergency Individual Rules and Practices in Light of COVID-19, available
at the Court’s website.



Dated:       JULY 27, 2021
             New York, New York

                                            ___________________________
